RAPID Tests for EARLIER Treatment Investor Presentation Slide 2 Forward Looking Statements Statements contained herein that are not historical facts are forward-looking statements within the meaning of the Securities Act of 1933, as amended.Those statements include statements regarding the intent, belief or current expectations of Chembio and its management. Such statements reflect management's current views, are based on certain assumptions and involve risks and uncertainties. Actual results, events, or performance may differ materially from the above forward-looking statements due to a number of important factors, and will be dependent upon a variety of factors, including, but not limited to, Chembio’s ability to obtain additional financing and the demand for Chembio's products.Chembio undertakes no obligation to publicly update these forward-looking statements to reflect events or circumstances that occur after the date hereof or to reflect any change in Chembio's expectations with regard to these forward-looking statements or the occurrence of unanticipated events. Factors that may impact Chembio's success are more fully disclosed in Chembio's most recent public filings with the U.S. Securities and Exchange Commission Slide 3 Chembio Overview • Develops, Manufactures and Markets Rapid Point of Care Test (POCT) Products • Current POCTs for HIV, Syphilis & Other Infectious Diseases, applicable to many other markets • Base Business Utilizes In-Licensed Lateral Flow Technology • New Business Based on Chembio’s Dual Path Platform (DPP®) • Branded & Private Label (OEM) Strategy • Five DPP® POCTS Approved in Brazil 2010-11 NowBeing Launched by Brazilian Ministry of Health through its affiliate Oswaldo Cruz Foundation, Chembio’s OEM customer. • FDA & USDA Approved Leased Manufacturing Facility in Medford, NY • 140 Employees Slide 4 Financial Overview · Five Year Compounded Annual Revenue Growth of 33% · Gross Margin Expansion o Higher ASP’s in US o Scale up Efficiencies · Increased investment in R&D pipeline o DPP HIV Clinical Trials -2007 Recapitalization (See graph) Slide 5 POCT’s – A Growing Global Market • $7B Global Point-of-Care Test (POCT) Market • Fastest Growing Segment of $39.5B In-Vitro Diagnostics Market • POCTs for HIV, Syphilis Serve Crucial Public Health Objectives o Professional US Rapid HIV Test Market Now ~7 Million tests annually § OTC Market Opportunity for Sure Check® HIV test being pursued o Chembio’s Unique Dual Band DPP® Syphilis Screen & Confirm, CE Marked October 2011 Slide 6 DUAL PATH PLATFORM (DPP®) Chembio’s Proprietary POCT Technology • Independent Sample Flow Path Enables Improved Sensitivity & Use of More Challenging Sample Types • Improved Multiplexing Facilitated by Direct Binding, Uniform Delivery of Samples • Visual and/or Instrument Read-Out • Patents issued in several global markets including U.S., UK, Australia, Eurasia and China o Additional DPP® Patents Pending in the U.S. and many foreign countries (see graphics) Slide 7 Chembio-Branded Products Complemented by Current & Future OEM Programs Current OEM/Licensees:Fiocruz (Brazil), BIORAD, Alere Potential Future OEM/License Areas: Infectious Diseases, Veterinary Wellness DPP® HIV SCREENING TEST – DPP® SYPHILIS SCREEN & CONFIRM – SURE CHECK® HIV OTC – SINGLE PARAMETER & MULTIPLEX INFECTIOUS DISEASE PRODUCTS Slide 8 Lateral Flow Rapid HIV Tests · 25% of 1.1MM HIV+ Individuals in U.S. Not Aware of their Status · Products Sold in US Professional Market by Alere Inc. (NYSE:ALR) as Clearview® brand o 10-Year Exclusive Agreement through Sept. 2016 based on ASP sharing o 9 Month Sales $5.39 Million, a 52% increase YTD v. comparable 2010 period · Ex-US Under Chembio Brands (STAT PAK® & SURE CHECK®) Slide 9 U.S. Rapid HIV Test Market Clearview Complete Clearview STAT PAK® DPP® HIV Screen OraQuick Uni-Gold (See Graphic) (See Graphic) (See Graphic) (See Graphic) (See Graphic) Manufacturer Chembio Chembio Chembio Orasure Technologies, Bethlehem PA Trinity Biotech, Dublin Ireland Current or Planned Distribution Private Label for Alere Direct & Distribution Private Label for Alere Direct & Distribution Direct & Distributors Direct sales force Direct sales force & distributors FDA Approval Date Clinical trials Technology Lateral Flow Lateral Flow Dual Path Platform (DPP®) Lateral Flow Lateral Flow Est. US Market Shr. 8% 12% N/A 65% 15% FDA Sensitivity 99.7% 99.7% TBD 99.3%OF/99.6% WB 100% FDA Specificity 99.9% 99.9% TBD 99.8%OF/100% WB 99.7% Features Sample Types All Blood Matrices All Blood Matrices Blood & Oral Fluid Claims being pursued Oral Fluid and all blood matrices except serum All Blood Matrices True IgG Control Y Y Y Y N Sample Size (in microliters) <5 <5 <5 <5 40 HIV-2 Y Y Y N Slide 10 Pipeline: Chembio-Branded Products Anticipated Timelines – US Market CLINICAL TRIALS/REGULATORY SUBMISSIONS REGULATORY APPROVAL OR CLEARANCE/COMMERCIAL SALES Product Est. Current & Potential U.S. Market Size DPP® HIV Screen Anticipated Completing Clinical Trials December; PMA Module I Submitted and responded. PMA Module II submitted in October Respond to Module II & Submit Module III Q1. FDA Approval,CLIA waiver, US Market Launch $70MM/$150MM US POCT Market Developed into 7MM Unit Market since 2003 DPP® Syphilis Screen & Confirm CE Marking Granted October; Establishing EU Distribution;Clinical Trials Commenced for US FDA 510(K) Submission Launch in EU ; Complete clinical trials in US & Submit 510(K) to FDA for Clearance and US Launch NA/$50MM 69MM Syphilis tests performed in US; 50MM Clinical; Assumes 20% convert to POCT Sure Check® HIV OTC Product Already Approved for Professional Use which is pre-requisite; Submitting IDE for Self Testing Protocol Complete Pre-ID Requirements and Begin Phase II Clinical Trials NA/$150MM Assumes $30 OTC Test Slide 11 Pipeline: OEM Contracts with FIOCRUZ Brazil Anticipate Minimum of $3MM in 2011 Revenues v. $.6MM in 2010 Contract DPP® HIV Screening Approved, Commercial Sales Commercial Sales Commercial Sales DPP® HIV Confirmatory Approved Commercial Sales Commercial Sales DPP® Syphilis Treponemal Agreement Signed December 2010 Approved Q1 ‘11, Commercial Sales Commercial Sales DPP® Syphilis Treponemal/ Non-Treponemal Submission, Approval Commercial Sales DPP® Canine Leishmaniasis Submitted Approved Q1’11, Commercial Sales Commercial Sales DPP® Leptospirosis Approved Q3’11 Commercial Sales Slide 12 Pipeline: Other Products Project Activity Multiplex DPP® Product Developed for & Licensed to Bio-Rad Laboratories, Inc. Development completed. Anticipate CE Mark EOY 2011 – Launch EU Fall 2012.Manufacturing by Bio-Rad. Royalties to Chembio upon Commercial Sales MultiplexDPP® Influenza Immune Status Product Developed for Battelle/CDC Prototype Development Completed; Prototype products being evaluated at CDC. Additional development work Q4 2011 – Q1 2012. New DPP® OEM Applications Veterinary Potential New DPP® Branded Products Infectious Diseases, Women’s Health, Cervid Veterinary TB DPP® Platform Enhancements Buffer Integration and “DUAL DPP®” projects in progress NIH Phase II Grant – Leptospirosis & Tuberculosis DPP® Leptospirosis - $2.9MM 3 Year Grant awarded 6/2009.Prototype Developed.Further reagent discovery underway.Approximately $1MM funding remaining as of 10/1/2011.Chembio is principal grantee. DPP® Tuberculosis - $2.4MM, 3 Year Grant awarded Effective 3/1/2011.Prototype Developed. Planning Multi-site Evaluations and Optimization, Validation and Commercialization.Chembio is principal grantee. Slide 13 Financial Summary FY 2008-2010 Results • Record Revenues and Earnings • Improving Gross Margins • Controlled Operating Expenses • Operating Cash Flow Strengthened Balance Sheet (See Graphic) Slide 14 2010 Full Year and 9 Month 2010 & 2011 Selected Financial Results September 30, 2011-YTD September 30, 2010- YTD December 31, 2010 Net Product Revenues Non- Product Revenues 1,655,294 TOTAL REVENUES 13,171,619 GROSS MARGIN 6,647,353 50% 51% 48% OPERATING COSTS: Research & Development Costs 28% 26% 15% Selling, general and administrative expense 18% 19% 18% INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): NET INCOME 4% 6% 15% (See Graphic) Slide 15 Three Months September 2010 & 2011 Selected Financial Results 3 Mos. September 30, 2011 3 Mos. September 30, 2010 Net Product Revenues Non-Product Revenues 394,904 TOTAL REVENUES GROSS MARGIN 45% 49% OPERATING COSTS: Research and development expenses 21% 27% Selling, general and adminstrative expense 949,237 16% 18% INCOME FROM OPERATIONS OTHER INCOME (EXPENSES): (3,596) NET INCOME 475,605 8% 4% (See Graphic) Slide 16 Revenue Growth by Category: 2009 vs. 2010 (see graphic) Slide 17 Revenue Growth by Category: Q3’11 YTD vs. Q3’10 YTD (see graphic) Slide 18 Selected Balance Sheet Data ($ in millions) Sept’11 Dec. '10 Dec. '09 Cash Accounts Receivable Inventories Total Current Assets Net Fixed Assets Other Assets Total Assets Total Current Liabilities Total Liabilities Total Equity Total Liabilities & Shareholders Equity Slide 19 Anticipated Milestones 2012 Clinical & Regulatory Programs for Branded Products • Submit Module III for DPP®HIV PMA, Receive FDA PMA Approval and CLIA waiver • Complete Syphilis Screen & Confirm Clinical Trials, Submit to FDA for 510(K) Clearance, Receive Clearance • Complete Sure Check HIV OTC Pre-IDE, Commence Phase II Clinical Trials • New Claims for Veterinary TB Product Revenues & Operating Results • Full Year of New Products launched in Brazil through FIOCRUZ • Launch of DPP® Syphilis Screen & Confirm in Europe • Continued US Lateral Flow HIV Test Market Share Gains • Potential New International Market Opportunities for Lateral Flow and DPP® Products Research & Development • New Branded Products to Replenish Pipeline • New OEM Development Agreements Slide 20 Leadership Executive Joined Company* Lawrence Siebert,Chairman & CEO Richard Larkin, CFO Javan Esfandiari, SVP R&D Tom Ippolito, VP Regulatory, Clinical, QA/QC Rick Bruce, VP Operations Independent Directors Joined Board Gary Meller, MD, MBA Kathy Davis, MBA Barbara DeBuono, MD MPH Peter Kissinger, Ph.D Slide 21 TOTAL EMPLOYMENT Approx. 140 Research and Development – 12 Regulatory and Clinical QA & QC – 13 Sales, General & Administration – 9 Operations- 106 Fully Integrated FDA & USDA Approved Development & Manufacturing in 24,000 S/F Leased Facility in Medford, NY Slide 22 Potential Impact of OEM & Branded Products on Revenue* (See Graphic) Slide 23 CEMI Selected Share Data Ticker Symbol (OTC:QB) CEMI.QB Price 10/31/2011 $ .450 52-Week High 52-Week Low Outstanding Shares Market Capitalization Fully Diluted Shares Management Holding Average Daily Volume (3 months) Options and Warrants Amt. Avg. Ex. Price Options (4.64MM held by mgmt. & board) Warrants (MM)-Exp. By 02/15/12 $0.810 Total Options & Warrants (MM) (See graphics) Slide 24 DPP® HIV Screening Assay For Use with Oral Fluid or Blood Samples · Submitted PMA Module I in Q2 2011 · Submitted PMA Module II in October 2011 US · Clinical trials being completed Q-4 2011 for Submission of Module IIIQ1 2012 · Anticipated FDA OMA Approval, CLIA waiver and Product Launch in 2012 (See graphic) Slide 25 DPP® Syphilis Screen & Confirm • First POCT in US for Syphilis • All Pregnant Women Tested for Syphilis • Current Laboratory Tests Inadequate • Enables Confirmation & Treatment At POC • International Evaluation Ongoing in China • Anticipate FDA Clearance in early 2012 (See graphic) Slide 26 SURE CHECK® HIV OTC Pre- IDE Studies 2011, Q1-2012 with “Phase II” Clinical Trials Beginning Thereafter • Patented All-In-One Barrel Device • Increasing Market Acceptance in Professional Market (Clearview by Alere) • IDE, Clinical Trials 2012-2013 • Anticipated Approval 2014 (See graphic) Slide 27 (See graphics)
